UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
UNITED STATES OF AMERICA,


                  -against-                                                                   S4 17-cr-0791 (LAK)


THERYN JONES, et al.,

                       Defendants.
------------------------------------------x


                                                      ORDER


LEWIS A. KAPLAN, District Judge.

                  The government’s motion to try defendant Jones in leg shackles anchored to the counsel table
and concealed from the jurors is granted, substantially for the reasons set forth by the government on the record
earlier this week and in the letter motion filed yesterday (Dkt 103). The Court finds that the risk to witnesses,
including the correction officer whom Jones previously attacked, and others in the courtroom is substantial
given all of the circumstances of this case – effectively a murder case in which Jones faces a possible life
sentence if convicted – and that less restrictive means of ensuring safety are not available.

                   To be sure, Jones is correct that the government previously consented to a trial without
restraints, a position it has reconsidered. It explained, however, that it had not been fully informed about the
2018 assault on the Riker’s Island correction officer at the time it gave its consent and has changed its position
in light of additional information it has obtained since it did so. I have no reason to question that explanation
and do not understand Jones’ counsel to question its veracity. And the overriding consideration here is the
safety of the trial. I am not prepared to accept an otherwise intolerable risk of violence in the courtroom simply
because the government, had it been better informed earlier (as it should have been), would not have consented.

                   Moreover, I do not accept Jones’ contentions that the Davis factors favor his position. The
fact that Jones is accused of ordering the victim’s murder and thus not of carrying out the fatal shooting with
his own hands is unpersuasive. And while I understand Jones’ contention that the evidence against him is weak
and that he would not risk a significant chance of an acquittal by misbehaving in the courtroom, I am not now
prepared to accept it.     There appears to be at least a significant chance of conviction and of a possible life
sentence. The fact that the government is unaware of any threats by Jones against witnesses in this case does
not help Jones either. The assault on the correction officer is said to have occurred in retaliation for the officer’s
role in an arrest of Jones’ girlfriend, which (assuming that is why it occurred) is cause for concern for possible
retaliation against witnesses in this case.

                  The government’s letter motion (Dkt 103) is granted.

                  SO ORDERED.

Dated:            November 27, 2019

                                                               /s/       Lewis A. Kaplan

                                                          ____________________________________________
                                                                      Lewis A. Kaplan
                                                                 United States District Judge
